*12On Petition Fok Rehearing.
On May 2, 1924, the following opinion was filed:
Stone, J.
Respondents’ petition for rehearing is denied, but its tenor is of that commendable character which deserves this additional comment.
Counsel for respondents fear that the opinion, as it stands, will be considered as overruling, in part at least, Wyman, Partridge & Co. v. Bible, 150 Minn. 26, 184 N. W. 45; Bradshaw v. Barber, 125 Minn. 479, 147 N. W. 650, and Lehigh Coal & Iron Co. v. Scallen, 61 Minn. 68, 63 N. W. 245. In those cases the question of the reasonableness, in some aspect, of credit extended under a guaranty was held to be for-the jury, whereas in this case we have disposed of it as a matter of law. Lest others might construe the opinion to the same effect, we desire to make it clear that it is not intended to overrule the cases mentioned or any one of them.
The distinguishing and controlling facts of this case must be kept in mind. It will be observed, first, that here the guaranty by its own terms was to continue until expressly revoked. Therefore, cases dealing with guaranties not so limited as to time have no application to this phase of the case. Next, it is to be noted that the credit was advanced to a corporation and that every cent of it was used for its proper corporate purposes, in the very business with respect to which the parties contracted.
The attempt here made, and the argument urged in the petition for rehearing, is that, notwithstanding the failure of the written contract to make any division of the moneys so furnished upon any basis of place or time, or to put a limit on the amount, and although all of the money in question was requested by the milling company, and procured upon the faith of the guaranty, and used in its corporate purposes, the court enforcing that contract should limit its effect to moneys actually expended in a given town, Waseca.
*13That indeed would be making a new contract for the parties. It would be relieving the guarantors from something over one-half of the obligation they assumed. The statement of the argument is its best refutation.
We realize full well that the result is a hardship to defendants. It was unnecessary for counsel to invite our attention to that. It is very unfortunate for defendants that they cannot be relieved of the obligations they assumed so unequivocally. But much more regrettable, and to be attended by much more damage, would be the establishment of the rule contended for by them, which in its general aspect is nothing more than an assertion that courts and juries may disregard plain written contracts and make them over to suit their own notions of what is right or expedient at the time being.
Criticism is made of that portion of the opinion to the effect that the credit was increased beyond $25,000 because of car shortage. The point is made that whether the car shortage was the sole occasion for the increased credit was a jury question. The record may leave that incidental inquiry somewhat in doubt. • But we consider it wholly immaterial in view of the fact that none of the money was used for anything but the proper corporate purposes of the milling company. It may have been that the business was larger than anticipated. It may have been, that grain was being held to an unusual extent or for longer periods than usual. Whatever the reason, it was purely an affair of the milling company. There was nothing improper about it and in no event nor in any possible aspect of the situation, can it be said that the plaintiff should suffer loss as a result.